DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-7, the examiner found no reference in the prior art that disclosed or rendered obvious a computed tomography (CT) image processing apparatus comprising a processor configured to: generate a plurality of virtual monochromatic images (VMIs) respectively corresponding to a plurality of energy levels by reconstructing a CT image according to calculation of a weighted average which is applied based on raw data obtained in each energy ranges of X-rays… and determine a VMI at an energy level at which measured CNR is at a maximum among the plurality of energy levels of the plurality of VMIs and including all limitations recited in independent claim 1.
As per claim 8 and dependent claims 9-14, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: generating a plurality of virtual monochromatic images (VMIs) respectively corresponding to a plurality of energy levels by reconstructing a CT image according to calculation of a weighted average which is applied based on raw data obtained in each energy ranges of X-rays… and determining a VMI at an energy level at which determined CNR is at a 
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a computer program product comprising a non- transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises instructions to perform the step(s) of: generating a plurality of virtual monochromatic images (VMIs) respectively corresponding to a plurality of energy levels by reconstructing a CT image according to calculation of a weighted average which is applied based on raw data obtained in each energy ranges of X-ray … and determining a VMI at an energy level at which determined CNR is at a maximum among the plurality of energy levels of the plurality of VMI and including all limitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884